ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive.
Applicant provides arguments regarding the primary references of SCHULZ (DE102011120555) and FAETH (US 20150093236 A1) that neither reference teaches “the first vane passage exits coincide in axial extent and axial location with the second vane passage exits and are circumferentially interleaved with the second vane passage exits.”  Applicant asserts that the vane passage exits are side-by-side in both references.  While Examiner understands the alleged difference between the Figures of Applicants application and the prior art, the claim language as currently presented does not overcome the prior art.  The “exits” are interpreted as the area where the fluid is passing from the vanes to the interior of the system.  Based on that interpretation, Examiner provided two figures (Figures B and C) in the office action (‘Final Rejection’ dated 16 March 2021) to illustrate the interpretation of “exit”.  Both references have an area where fluid from both of the vane rings exits in the same axial location.  If the claim were to be narrowed to include limitations further defining the exits as compared to the prior art, the references could be overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        30 June 2021